Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT AGREEMENT

 

THIRD AMENDMENT AGREEMENT dated as of May 7, 2018 (this “Third Amendment”) to
the Second Amended and Restated Credit Agreement dated as of June 30, 2016 (as
amended by the First Amendment, dated as of January 24, 2017, the Second
Amendment, dated as of March 21, 2018, and as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time and
immediately prior to the Third Amendment Effective Date (as defined below) (the
“Credit Agreement” and as amended by this Third Amendment, the “Amended Credit
Agreement”), among, inter alia, NRG Energy, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time parties thereto and Citicorp North
America, Inc., as administrative agent (in such capacity and together with its
successors, the “Administrative Agent”) and as collateral agent (in such
capacity and together with its successors, the “Collateral Agent”).

 

A.            Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Amended Credit Agreement.

 

B.            The Borrower has requested that the Tranche A Revolving Lenders
consent to (i) extend the final maturity date of the Tranche A Revolving Loans
and Tranche A Revolving Commitments to June 30, 2021 and (ii) make certain other
changes to the Loan Documents as are necessary or appropriate in connection with
such extension, as more fully set forth herein, in each case, pursuant to a
Permitted Amendment in accordance with Section 9.19(a) of the Credit Agreement.

 

C.            Each Tranche A Revolving Lender that executes and delivers a
signature page to this Amendment on or prior to the Third Amendment Effective
Date (as defined below) (the “Accepting Lenders”) will be deemed to have
irrevocably agreed to the terms of this Third Amendment and the Amended Credit
Agreement, subject to the conditions to effectiveness set forth herein.

 

D.            The amendments to the Credit Agreement set forth below are subject
to the satisfaction of the conditions precedent to effectiveness referred to
herein and shall become effective as provided herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.

 

(i) Section 1.01 of the Credit Agreement is hereby amended or, as the case may
be, amended and restated by:

 

(A)  adding thereto the following new defined terms in proper alphabetical
order:

 

“Earlier Tranche A Revolving Lenders” shall mean, collectively, The Royal Bank
of Scotland plc and Wells Fargo Bank, N.A.

 

“Third Amendment” shall mean the Third Amendment Agreement, dated as of May 7,
2018, among the Borrower, each Subsidiary Guarantor, the Administrative Agent,
the Collateral Agent and the Tranche A Revolving Lenders party thereto.

 

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date” shall have the meaning assigned to such term in
the Third Amendment.

 

“Tranche A Accepting Lender” shall mean Bank of America, N.A.

 

(B)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Tranche A Revolving
Loans, Tranche B Revolving Loans, New Revolving Loans, Refinancing Revolving
Loans, Term Loans, New Term Loans, Refinancing Term Loans or Swingline Loans,
and, when used in reference to any Commitment, shall refer to whether such
Commitment is a Tranche A Revolving Commitment, Tranche B Revolving Commitment,
New Revolving Commitment, Refinancing Revolving Commitment, Term Commitment, New
Term Commitment, Refinancing Term Commitment or Swingline Commitment.  For the
avoidance of doubt, any Loans or Commitments created pursuant to a Permitted
Amendment shall constitute a separate Class; provided, however, that until the
Earlier Tranche A Revolving Facility Maturity Date, all of the Tranche A
Revolving Loans and Tranche A Revolving Commitments will constitute the same
Class and will be treated as a single Class for all purposes hereunder (except
with respect to any reduction in the Revolving Commitments made pursuant to
Section 2.09(c)(ii), which reduction may be made giving effect to the earlier
maturity date of the Tranche A Revolving Commitments of the Earlier Tranche A
Revolving Lenders as though such Tranche A Revolving Commitments were a separate
Class from the Tranche A Revolving Commitments of the Tranche A Accepting
Lender).

 

“Tranche A Revolving Facility Maturity Date” means (i) with respect to each
Earlier Tranche A Revolving Lender, July 1, 2018 (the “Earlier Tranche A
Revolving Facility Maturity Date”) and (ii) with respect to the Tranche A
Accepting Lender, June 30, 2021.  As used herein, the term “Tranche A Revolving
Facility Maturity Date” shall mean, from and after the Third Amendment Effective
Date, the applicable Tranche A Revolving Facility Maturity Date of any
applicable Tranche A Revolving Lender.

 

(ii) Section 2.22(e) of the Credit Agreement is hereby amended and restated as
follows:

 

“Participations.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  The Administrative Agent will, promptly upon receipt
of such notice, give notice to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans.  In
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally

 

2

--------------------------------------------------------------------------------


 

agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s Pro Rata
Percentage of such Swingline Loan or Loans; provided that, from the Closing Date
until the Tranche A Revolving Facility Maturity Date, participations in
Swingline Loans shall be allocated in accordance with the aggregate Revolving
Commitments (including both the Tranche A Revolving Commitments and the Tranche
B Revolving Commitments); provided, that, notwithstanding the foregoing,
participations in any Swingline Loans that are made on or after the date that is
15 days prior to the Earlier Tranche A Revolving Facility Maturity Date shall be
allocated to the Tranche A Accepting Lender and the Tranche B Revolving Lenders
ratably in accordance with their respective Tranche A Revolving Commitments and
Tranche B Revolving Commitments.  On the Earlier Tranche A Revolving Facility
Maturity Date, the obligations of the Earlier Tranche A Revolving Lenders in
respect any outstanding Swingline Loans shall be terminated and reallocated to
the Tranche A Accepting Lender and the Tranche B Revolving Lenders ratably in
accordance with their respective Tranche A Revolving Commitments and Tranche B
Revolving Commitments; provided that after giving effect to such reallocation
the Aggregate Revolving Exposures of the Tranche A Revolving Lenders and the
Tranche B Revolving Lenders at such time does not exceed the sum of the
remaining Tranche A Revolving Commitments and Tranche B Revolving Commitments
and the Tranche A Accepting Lender’s Revolving Exposure does not exceed its
Tranche A Revolving Commitments and each Tranche B Revolving Lender’s Revolving
Exposure does not exceed its Tranche B Revolving Commitment.  If the
reallocation described in the preceding sentence cannot, or can only partially,
be effected as a result of the limitations herein, the Borrower shall within one
Business Day of notice thereof from the Swingline Lender or the Administrative
Agent repay Swingline Loans the participation interests in which cannot be
reallocated to the Tranche A Accepting Lender and the Tranche B Revolving
Lenders pursuant to the prior sentence.  Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this Section 2.22(e) is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this Section 2.22(e) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Lenders under this Section) and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this Section 2.22(e) and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan

 

3

--------------------------------------------------------------------------------


 

after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this Section 2.22(e) and to the Swingline Lender, as their interests
may appear.  The purchase of participations in a Swingline Loan pursuant to this
Section 2.22(e) shall not relieve the Borrower (or other party liable for
obligations of the Borrower) of any default in the payment thereof.”

 

(iii) Section 2.23(d)(ii) of the Credit Agreement is hereby amended and restated
as follows:

 

“On the Closing Date, the participations in any issued and outstanding Letters
of Credit shall be reallocated so that after giving effect thereto, the Tranche
A Revolving Lenders and the Tranche B Revolving Lenders shall share ratably in
such participations in accordance with the aggregate Revolving Commitments.
Thereafter, until the Earlier Tranche A Revolving Facility Maturity Date,
participations in any newly issued Letters of Credit shall be allocated in
accordance with the aggregate Revolving Commitments; provided that,
notwithstanding the foregoing, participations in any newly issued Letters of
Credit that have an expiry date after the date that is five Business Days prior
to the Earlier Tranche A Revolving Facility Maturity Date shall be allocated to
the Tranche A Accepting Lender and the Tranche B Revolving Lenders ratably in
accordance with their Tranche A Revolving Commitments and Tranche B Revolving
Commitments but only to the extent that such allocation would not cause (x) the
Aggregate Revolving Exposures of the Tranche A Accepting Lender and the Tranche
B Revolving Lenders at such time to exceed the sum of the remaining Tranche A
Revolving Commitments and Tranche B Revolving Commitments, respectively, (y) the
Tranche A Accepting Lender’s Revolving Exposure to exceed its Tranche A
Revolving Commitment or (z) each Tranche B Revolving Lender’s Revolving Exposure
to exceed its Tranche B Revolving Commitment; provided, further, that no Issuing
Bank shall be obligated to issue any Letter of Credit that would have an expiry
date after the date that is five Business Days prior to the Earlier Tranche A
Revolving Facility Maturity Date unless such Letter of Credit would be 100%
covered by the Tranche A Revolving Commitments of the Tranche A Accepting Lender
and Tranche B Revolving Commitments of the Tranche B Revolving Lenders.”

 

(iv) Each Tranche A Revolving Lender that does not execute and deliver a
signature page to this Amendment shall continue to be Revolving Lenders under
the Amended Credit Agreement but shall be referred to as “Earlier Tranche A
Revolving Lenders”.

 

(v) As used in the Credit Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context otherwise requires, mean, from and after the Third Amendment
Effective Date, the Credit Agreement as amended by this Third Amendment.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.  Representations and Warranties.  To induce the other parties hereto
to enter into this Third Amendment, the Borrower and each Subsidiary Guarantor
represents and warrants to each of the Tranche A Revolving Lenders party hereto
and the Administrative Agent and the Collateral Agent that, as of the Third
Amendment Effective Date:

 

(a)  The Borrower and each Subsidiary Guarantor has all requisite power and
authority, and the legal right, to enter into this Third Amendment and the
Amended Credit Agreement, and to carry out the transactions contemplated by, and
perform its obligations under, this Third Amendment, the Amended Credit
Agreement and the other Loan Documents.

 

(b)  Each of this Third Amendment and the Amended Credit Agreement (i) has been
duly authorized, executed and delivered by the Borrower and, with respect to
this Third Amendment only, each Subsidiary Guarantor, (ii) constitutes the
Borrower’s and, with respect to this Third Amendment only, each Subsidiary
Guarantor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect affecting creditors’ rights generally and (including with respect to
specific performance) subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and to the discretion of
the court before which any proceeding therefor may be brought, (iii) will not
violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary Guarantor,
(B) any order of any Governmental Authority or arbitrator or (C) after giving
effect to the transactions contemplated by this Third Amendment, any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary Guarantor is a party or by which any of them or
any of their property is or may be bound, (iv) after giving effect to the
transactions contemplated by this Third Amendment, will not be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture
or material agreement or other material instrument and (v) will not result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any other Loan Party
(other than Liens created under the Security Documents).

 

(c)  No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this Third Amendment or the Amended Credit Agreement, except for
(i) any immaterial actions, consents, approvals, registrations or filings or
(ii) such as have been made or obtained and are in full force and effect.

 

(d)  The representations and warranties set forth in the Amended Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the Third Amendment Effective Date, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier is not applicable to any representations and warranties that already
are qualified or modified by materiality (or Material Adverse Effect) in the
text thereof.

 

SECTION 3.  Conditions to Effectiveness of this Third Amendment.

 

(a)  This Third Amendment shall become effective on the date (the “Third
Amendment Effective Date”) on which:

 

5

--------------------------------------------------------------------------------


 

(i) The Administrative Agent shall have received duly executed and delivered
counterparts of this Third Amendment that, when taken together, bear the
signatures of the Borrower, the Tranche A Accepting Lender and all Subsidiary
Guarantors;

 

(ii) Each of (A) the representations and warranties set forth in Section 2 shall
be true and correct in all material respects on and as of the Third Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (B) the
conditions in Sections 4.01(b), 4.01(c) and 4.01(d) of the Amended Credit
Agreement shall have been satisfied or waived in accordance with the terms of
the Amended Credit Agreement;

 

(iii) The Administrative Agent shall have received a certificate, dated as of
the Third Amendment Effective Date, duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 3(a)(ii)(A) above and Section 4.01(c) of the Amended Credit Agreement;

 

(iv) The Administrative Agent shall have received (1) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (2) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Third Amendment Effective
Date and certifying (A) that the by-laws or other similar governing documents,
as applicable, of such Loan Party have not been amended or changed since the
Closing Date other than those changes attached to such certificate, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors or other similar governing body, as applicable, of such Loan
Party authorizing the execution, delivery and performance of the Third Amendment
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the certificate or articles of incorporation
or other formation documents of such Loan Party have not been amended or changed
since the Closing Date other than those changes attached to such certificate and
(D) that there has been no change as to the incumbency and specimen signature of
each officer executing the Third Amendment or any other document delivered in
connection herewith on behalf of such Loan Party since the Closing Date other
than any such changed incumbency and specimen signatures attached to such
certificate; and (3) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (2) above;

 

(v) The Administrative Agent shall have received, on behalf of itself and the
Tranche A Revolving Lenders party hereto, a favorable written opinion of Baker
Botts L.L.P., counsel for the Borrower and certain other Loan Parties in form
and substance satisfactory to the Administrative Agent;

 

(vi) The Administrative Agent shall have received a written notice with respect
to the Permitted Amendment contemplated by this Amendment in accordance with
Section 9.19(a) of the Credit Agreement; and

 

(vii) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Third Amendment Effective Date, including, to
the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid

 

6

--------------------------------------------------------------------------------


 

by the Borrower hereunder or under any other Loan Document or other agreement
with the Borrower relating to the Transactions.

 

SECTION 4.  Effect of Amended Credit Agreement.

 

(a)  Except as expressly set forth herein or in the Amended Credit Agreement,
this Third Amendment and the Amended Credit Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent, the Collateral
Agent or the Issuing Banks under the Credit Agreement, the Amended Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the Amended Credit Agreement or
any other provision of the Credit Agreement, the Amended Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower, any Subsidiary Guarantor or any other Person to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

 

(b)  On the Third Amendment Effective Date, the Credit Agreement shall be
amended as set forth in Section 1 above.  The parties hereto acknowledge and
agree that (i) this Third Amendment, the Amended Credit Agreement, any other
Loan Document or other document or instrument executed and delivered in
connection herewith do not constitute a novation, or termination of the
obligations of the Borrower and the Subsidiary Guarantors under the Credit
Agreement as in effect prior to the Third Amendment Effective Date
(collectively, the “Obligations”) and (ii) such Obligations are in all respects
continuing (as amended by this Third Amendment) with only the terms thereof
being modified to the extent provided in this Third Amendment.  Each of the
Borrower and the Subsidiary Guarantors hereby consents to the entering into the
Third Amendment and each of the transactions contemplated hereby, confirms its
respective guarantees, pledges, grants of security interests, Liens and other
obligations, as applicable, under and subject to the terms of the Security
Documents to which it is a party and each of the other Loan Documents to which
it is party, and agrees that, notwithstanding the effectiveness of the Third
Amendment or any of the transactions contemplated hereby, such guarantees,
pledges, grants of security interests, Liens and other obligations, and the
terms of each of the other Security Documents to which it is a party and each of
the other Loan Documents to which it is a party, are not impaired or affected in
any manner whatsoever and shall continue to be in full force and effect and
shall continue to secure all Guaranteed Obligations, as amended, reaffirmed and
modified pursuant to the Third Amendment or any of the transactions contemplated
thereby.  Upon the satisfaction of the conditions precedent set forth in
Section 3 of this Third Amendment, the provisions of this Third Amendment will
become effective and binding upon, and enforceable against, the Borrower and
each of the Administrative Agent, the Collateral Agent and the Lenders.

 

(c)  This Third Amendment shall constitute a Loan Document for all purposes
under the Amended Credit Agreement and a Security Document (as defined in the
Collateral Trust Agreement) for all purposes under the Collateral Trust
Agreement and shall be administered and construed pursuant to the terms of the
Amended Credit Agreement and the Collateral Trust Agreement.

 

SECTION 5.  Counterparts.  This Third Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract and shall become effective as provided in Section 3.  Delivery
of an executed signature page to this Third Amendment by facsimile or other
electronic transmission (including “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Third Amendment.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.  Applicable Law; Notices; Waiver of Jury Trial; Severability;
Jurisdiction; Consent to Service of Process; Waivers.  THIS THIRD AMENDMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.  Sections 9.07, 9.11 and 9.15 of the Amended Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.

 

SECTION 7.  Headings;  Headings used herein are for convenience of reference
only, are not part of this Third Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Third
Amendment.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name:

Gaëtan C. Frotté

 

 

Title:

Senior Vice President & Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

 

 

GUARANTORS:

 

 

 

 

 

ACE ENERGY, INC.

 

ALLIED HOME WARRANTY GP LLC

 

ALLIED WARRANTY LLC

 

ARTHUR KILL POWER LLC

 

ASTORIA GAS TURBINE POWER LLC

 

BAYOU COVE PEAKING POWER, LLC

 

BIDURENERGY, INC.

 

CABRILLO POWER I LLC

 

CABRILLO POWER II LLC

 

CARBON MANAGEMENT SOLUTIONS LLC

 

CIRRO ENERGY SERVICES, INC.

 

CIRRO GROUP, INC.

 

CONEMAUGH POWER LLC

 

CONNECTICUT JET POWER LLC

 

COTTONWOOD DEVELOPMENT LLC

 

COTTONWOOD GENERATING PARTNERS I LLC

 

COTTONWOOD GENERATING PARTNERS II LLC

 

COTTONWOOD GENERATING PARTNERS III LLC

 

COTTONWOOD ENERGY COMPANY LP

 

COTTONWOOD TECHNOLOGY PARTNERS LP

 

DEVON POWER LLC

 

DUNKIRK POWER LLC

 

EASTERN SIERRA ENERGY COMPANY LLC

 

EL SEGUNDO POWER, LLC

 

EL SEGUNDO POWER II, LLC

 

ENERGY CHOICE SOLUTIONS LLC

 

ENERGY PLUS HOLDINGS LLC

 

ENERGY PLUS NATURAL GAS LLC

 

EVERYTHING ENERGY LLC

 

FORWARD HOME SECURITY, LLC

 

GCP FUNDING COMPANY, LLC

 

GREEN MOUNTAIN ENERGY COMPANY

 

GREGORY PARTNERS, LLC

 

GREGORY POWER PARTNERS LLC

 

HUNTLEY POWER LLC

 

INDEPENDENCE ENERGY ALLIANCE LLC

 

INDEPENDENCE ENERGY GROUP LLC

 

INDEPENDENCE ENERGY NATURAL GAS LLC

 

INDIAN RIVER OPERATIONS INC.

 

INDIAN RIVER POWER LLC

 

KEYSTONE POWER LLC

 

LOUISIANA GENERATING LLC

 

MERIDEN GAS TURBINES LLC

 

MIDDLETOWN POWER LLC

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

MONTVILLE POWER LLC

 

NEO CORPORATION

 

NEW GENCO GP, LLC

 

NORWALK POWER LLC

 

NRG ADVISORY SERVICES LLC

 

NRG AFFILIATE SERVICES INC.

 

NRG ARTHUR KILL OPERATIONS INC.

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

NRG BAYOU COVE LLC

 

NRG BUSINESS SERVICES LLC

 

NRG CABRILLO POWER OPERATIONS INC.

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

NRG CONNECTED HOME LLC

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

NRG CURTAILMENT SOLUTIONS, INC.

 

NRG DEVELOPMENT COMPANY INC.

 

NRG DEVON OPERATIONS INC.

 

NRG DISPATCH SERVICES LLC

 

NRG DISTRIBUTED ENERGY RESOURCES HOLDINGS LLC

 

NRG DISTRIBUTED GENERATION PR LLC

 

NRG DUNKIRK OPERATIONS INC.

 

NRG ECOKAP HOLDINGS LLC

 

NRG EL SEGUNDO OPERATIONS INC.

 

NRG ENERGY EFFICIENCY-L LLC

 

NRG ENERGY LABOR SERVICES LLC

 

NRG ENERGY SERVICES GROUP LLC

 

NRG ENERGY SERVICES INTERNATIONAL INC.

 

NRG GENERATION HOLDINGS INC.

 

NRG GREENCO LLC

 

NRG HOME & BUSINESS SOLUTIONS LLC

 

NRG HOME SERVICES LLC

 

NRG HOME SOLUTIONS LLC

 

NRG HOME SOLUTIONS PRODUCT LLC

 

NRG HOMER CITY SERVICES LLC

 

NRG HQ DG LLC

 

NRG HUNTLEY OPERATIONS INC.

 

NRG IDENTITY PROTECT LLC

 

NRG ILION LP LLC

 

NRG INTERNATIONAL LLC

 

NRG MEXTRANS INC.

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

NRG MIDDLETOWN OPERATIONS INC.

 

NRG MONTVILLE OPERATIONS INC.

 

NRG NEW ROADS HOLDINGS LLC

 

NRG NORTH CENTRAL OPERATIONS INC.

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

NRG NORWALK HARBOR OPERATIONS INC.

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

NRG PACGEN INC.

 

NRG PORTABLE POWER LLC

 

NRG POWER MARKETING LLC

 

NRG RENTER’S PROTECTION LLC

 

NRG RETAIL LLC

 

NRG RETAIL NORTHEAST LLC

 

NRG ROCKFORD ACQUISITION LLC

 

NRG SAGUARO OPERATIONS INC.

 

NRG SECURITY LLC

 

NRG SERVICES CORPORATION

 

NRG SIMPLYSMART SOLUTIONS LLC

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

NRG SOUTH CENTRAL GENERATING LLC

 

NRG TEXAS C&I SUPPLY LLC

 

NRG TEXAS GREGORY LLC

 

NRG TEXAS HOLDING INC.

 

NRG TEXAS LLC

 

NRG TEXAS POWER LLC

 

NRG WARRANTY SERVICES LLC

 

NRG WEST COAST LLC

 

NRG WESTERN AFFILIATE SERVICES INC.

 

O’BRIEN COGENERATION, INC. II

 

ONSITE ENERGY, INC.

 

OSWEGO HARBOR POWER LLC

 

RELIANT ENERGY NORTHEAST LLC

 

RELIANT ENERGY POWER SUPPLY, LLC

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RERH HOLDINGS, LLC

 

SAGUARO POWER LLC

 

SOMERSET OPERATIONS INC.

 

SOMERSET POWER LLC

 

TEXAS GENCO GP, LLC

 

TEXAS GENCO HOLDINGS, INC.

 

TEXAS GENCO LP, LLC

 

US RETAILERS LLC

 

VIENNA OPERATIONS INC.

 

VIENNA POWER LLC

 

WCP (GENERATION) HOLDINGS LLC

 

WEST COAST POWER LLC

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

ENERGY ALTERNATIVES WHOLESALE, LLC

 

NRG OPERATING SERVICES, INC.

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name: Krisshna Koomar

 

 

Title:   Vice President

 

 

 

 

 

NRG CONSTRUCTION LLC

 

NRG ENERGY SERVICES LLC

 

NRG MAINTENANCE SERVICES LLC

 

NRG RELIABILITY SOLUTIONS LLC

 

 

 

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

 

Title:   Treasurer

 

 

 

 

ENERGY PROTECTION INSURANCE COMPANY

 

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name: Krisshna Koomar

 

 

Title:   Vice President

 

 

 

 

 

NRG ILION LIMITED PARTNERSHIP

 

By: NRG Rockford Acquisition LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

 

 

NRG SOUTH TEXAS LP

 

By: Texas Genco GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

 

 

TEXAS GENCO SERVICES, LP

 

By: New Genco GP, LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

 

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

 

Name: Gaëtan C. Frotté

 

 

 

Title:   Senior Vice President & Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

ACE ENERGY, INC.

 

ALLIED HOME WARRANTY GP LLC

 

ALLIED WARRANTY LLC

 

ARTHUR KILL POWER LLC

 

ASTORIA GAS TURBINE POWER LLC

 

BAYOU COVE PEAKING POWER, LLC

 

BIDURENERGY, INC.

 

CABRILLO POWER I LLC

 

CABRILLO POWER II LLC

 

CARBON MANAGEMENT SOLUTIONS LLC

 

CIRRO ENERGY SERVICES, INC.

 

CIRRO GROUP, INC.

 

CONEMAUGH POWER LLC

 

CONNECTICUT JET POWER LLC

 

COTTONWOOD DEVELOPMENT LLC

 

COTTONWOOD GENERATING PARTNERS I LLC

 

COTTONWOOD GENERATING PARTNERS II LLC

 

COTTONWOOD GENERATING PARTNERS III LLC

 

COTTONWOOD ENERGY COMPANY LP

 

COTTONWOOD TECHNOLOGY PARTNERS LP

 

DEVON POWER LLC

 

DUNKIRK POWER LLC

 

EASTERN SIERRA ENERGY COMPANY LLC

 

EL SEGUNDO POWER, LLC

 

EL SEGUNDO POWER II, LLC

 

ENERGY CHOICE SOLUTIONS LLC

 

ENERGY PLUS HOLDINGS LLC

 

ENERGY PLUS NATURAL GAS LLC

 

EVERYTHING ENERGY LLC

 

FORWARD HOME SECURITY, LLC

 

GCP FUNDING COMPANY, LLC

 

GREEN MOUNTAIN ENERGY COMPANY

 

GREGORY PARTNERS, LLC

 

GREGORY POWER PARTNERS LLC

 

HUNTLEY POWER LLC

 

INDEPENDENCE ENERGY ALLIANCE LLC

 

INDEPENDENCE ENERGY GROUP LLC

 

INDEPENDENCE ENERGY NATURAL GAS LLC

 

INDIAN RIVER OPERATIONS INC.

 

INDIAN RIVER POWER LLC

 

KEYSTONE POWER LLC

 

LOUISIANA GENERATING LLC

 

MERIDEN GAS TURBINES LLC

 

MIDDLETOWN POWER LLC

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

MONTVILLE POWER LLC

 

NEO CORPORATION

 

NEW GENCO GP, LLC

 

NORWALK POWER LLC

 

NRG ADVISORY SERVICES LLC

 

NRG AFFILIATE SERVICES INC.

 

NRG ARTHUR KILL OPERATIONS INC.

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

NRG BAYOU COVE LLC

 

NRG BUSINESS SERVICES LLC

 

NRG CABRILLO POWER OPERATIONS INC.

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

NRG CONNECTED HOME LLC

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

NRG CURTAILMENT SOLUTIONS, INC.

 

NRG DEVELOPMENT COMPANY INC.

 

NRG DEVON OPERATIONS INC.

 

NRG DISPATCH SERVICES LLC

 

NRG DISTRIBUTED ENERGY RESOURCES HOLDINGS LLC

 

NRG DISTRIBUTED GENERATION PR LLC

 

NRG DUNKIRK OPERATIONS INC.

 

NRG ECOKAP HOLDINGS LLC

 

NRG EL SEGUNDO OPERATIONS INC.

 

NRG ENERGY EFFICIENCY-L LLC

 

NRG ENERGY LABOR SERVICES LLC

 

NRG ENERGY SERVICES GROUP LLC

 

NRG ENERGY SERVICES INTERNATIONAL INC.

 

NRG GENERATION HOLDINGS INC.

 

NRG GREENCO LLC

 

NRG HOME & BUSINESS SOLUTIONS LLC

 

NRG HOME SERVICES LLC

 

NRG HOME SOLUTIONS LLC

 

NRG HOME SOLUTIONS PRODUCT LLC

 

NRG HOMER CITY SERVICES LLC

 

NRG HQ DG LLC

 

NRG HUNTLEY OPERATIONS INC.

 

NRG IDENTITY PROTECT LLC

 

NRG ILION LP LLC

 

NRG INTERNATIONAL LLC

 

NRG MEXTRANS INC.

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

NRG MIDDLETOWN OPERATIONS INC.

 

NRG MONTVILLE OPERATIONS INC.

 

NRG NEW ROADS HOLDINGS LLC

 

NRG NORTH CENTRAL OPERATIONS INC.

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

NRG NORWALK HARBOR OPERATIONS INC.

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

NRG PACGEN INC.

 

NRG PORTABLE POWER LLC

 

NRG POWER MARKETING LLC

 

NRG RENTER’S PROTECTION LLC

 

NRG RETAIL LLC

 

NRG RETAIL NORTHEAST LLC

 

NRG ROCKFORD ACQUISITION LLC

 

NRG SAGUARO OPERATIONS INC.

 

NRG SECURITY LLC

 

NRG SERVICES CORPORATION

 

NRG SIMPLYSMART SOLUTIONS LLC

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

NRG SOUTH CENTRAL GENERATING LLC

 

NRG TEXAS C&I SUPPLY LLC

 

NRG TEXAS GREGORY LLC

 

NRG TEXAS HOLDING INC.

 

NRG TEXAS LLC

 

NRG TEXAS POWER LLC

 

NRG WARRANTY SERVICES LLC

 

NRG WEST COAST LLC

 

NRG WESTERN AFFILIATE SERVICES INC.

 

O’BRIEN COGENERATION, INC. II

 

ONSITE ENERGY, INC.

 

OSWEGO HARBOR POWER LLC

 

RELIANT ENERGY NORTHEAST LLC

 

RELIANT ENERGY POWER SUPPLY, LLC

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RERH HOLDINGS, LLC

 

SAGUARO POWER LLC

 

SOMERSET OPERATIONS INC.

 

SOMERSET POWER LLC

 

TEXAS GENCO GP, LLC

 

TEXAS GENCO HOLDINGS, INC.

 

TEXAS GENCO LP, LLC

 

US RETAILERS LLC

 

VIENNA OPERATIONS INC.

 

VIENNA POWER LLC

 

WCP (GENERATION) HOLDINGS LLC

 

WEST COAST POWER LLC

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

 

ENERGY ALTERNATIVES WHOLESALE, LLC

 

NRG OPERATING SERVICES, INC.

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name: Krisshna Koomar

 

 

Title:   Vice President

 

 

 

 

 

 

 

NRG CONSTRUCTION LLC

 

NRG ENERGY SERVICES LLC

 

NRG MAINTENANCE SERVICES LLC

 

NRG RELIABILITY SOLUTIONS LLC

 

 

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

 

Title:   Treasurer

 

 

 

ENERGY PROTECTION INSURANCE COMPANY

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name: Krisshna Koomar

 

 

Title:   Vice President

 

 

 

 

 

NRG ILION LIMITED PARTNERSHIP

 

By: NRG Rockford Acquisition LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

 

 

NRG SOUTH TEXAS LP

 

By: Texas Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

 

 

 

 

TEXAS GENCO SERVICES, LP

 

By: New Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

 

Name: Gaëtan Frotté

 

 

 

Title:   Treasurer

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED BY:

 

 

 

CITICORP NORTH AMERICA, INC., as Administrative Agent

 

 

 

 

 

By:

/s/ Akshay Kulkarni

 

 

Name: Akshay Kulkarni

 

 

Title:   Vice President

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC., as Collateral Agent and Swingline Lender

 

 

 

 

 

By:

/s/ Akshay Kulkarni

 

 

Name: Akshay Kulkarni

 

 

Title:   Vice President

 

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

 

 

THIRD AMENDMENT

 

 

TRANCHE A ACCEPTING LENDER SIGNATURE PAGE

 

 

 

 

 

Bank of America, N.A.

 

(NAME OF LENDER)

 

 

 

 

 

 

 

By:

/s/ Jerry Wells

 

Name: Jerry Wells

 

Title:   Director

 

 

 

 

[By:

 

 

Name:

 

Title:]

 

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------